Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 includes the limitation of the cylindrical filter having an annular end face that abuts against a bottom surface of the diffuser portion and having an annular inclined surface extending in an obliquely inward direction from the first annular end face and a trapping space formed to be surrounded by the bottom surface of the diffuser portion and the annular inclined surface. A combination of these limitations and the other recited features was not reasonably found in the prior art. Claim 2 includes the filter having an annular end face that abuts against the bottom surface of the diffuser portion, and the an annular surface extending radially inward from the first annular end face with an inner peripheral edge that protrudes further inward than an inner peripheral surface of the recess, and the trapping space surrounded by the recess and the annular surface. A combination of these limitations and the other recited features was not reasonably found in the prior art.  Claim 3 includes the mesh-like formed body that abuts against an inner peripheral surface on a side of the first annular face that has a density smaller than a density of the cylindrical filter. A combination of these limitations and the other recited features was not reasonably found in the prior art. Claim 4 includes a dome body including an opening and a domed part formed with a plurality of through holes being provided such that the domed part faces inward of the diffuser portion and a lower end connecting the opening abuts against an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach gas generators with filters of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH ILAN whose telephone number is (571)272-6673.  The examiner can normally be reached on Monday-Friday, 9:00-530 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUTH ILAN/Primary Examiner, Art Unit 3616